 

AO 247 (Rev. l 1/1 l) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(¢)(2) Page l of 2 (Page 2 Not for Public Disclosure)

UNITED STATES DIsTRICT COURT F

for the

 

Middle Distn'ct of Pennsylvania

United States of America

 

 

 

 

v. )
) Case No: 1;07-CR-0102
Allen Guy )
) USM No: 15730-067
Date of Original Judgmem; 02/12/2008 )
Date of Previous Amended Judgment: N/A ) Frederick W. Ulrich, Assistant Federal Public Defender
(Use Date ofLast Amended Judgment if Any) Defendant 's Attorney

oRl)ER REGARDING MOTION FOR sENTENCE REDUCTION
PURSUANT To 18 U.s.C. § 3582(¢)(2)

Upon motion of E] the defendant I:l the Director of the Bureau of Prisons l:l the court under 18 U.S.C.

§ 3582(0)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
1:| DENIED. 13 GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

212 months imprisonment, 4 153 months imprisonment, 3 years
the last judgment issued) Of years supervised release months is reduced to supervised release

 

(Complete Parts 1 and II of Page 2 when motion is granted)

Except as otherwise provided, all provisions of the judgment dated 02/12/2008 shall remain in effect.
IT IS SO ORDERED.

Order Date: 3 iq

 

(/ Judge 's signature

Effective Date:
(if dWerent from order date) Printed name and title

 

 

